1
     Matthew Mellen (Bar No. 233350)
     RamonChito De Castro (Bar No. 332595)
2    MELLEN LAW FIRM
3
     1050 Marina Village Parkway, Suite 102
     Alameda, CA 94501
4    Telephone: (510)263-9638
5
     Facsimile: (415) 276-1902
     Email: email@mellenlawfirm.com
6

7
     Attorney for Plaintiffs,
     WILLIAM CHAMBERLAIN
8

9                        UNITED STATES DISTRICT COURT
10                     NORTHERN DISTRICT OF CALIFORNIA
11
     WILLIAM CHAMBERLAIN, an                       Case No.: 21-cv-03541-HSG
12   individual,
13               Plaintiff,
14         vs.                                     ADMINISTRATIVE RELIEF
15                                                 FOR EXTENSION OF TIME TO
     SPECIALIZED LOAN SERVING, LLC,
                                                   FILE DISMISSAL; ORDER
16   a business entity; THE BANK OF NEW
     YORK MELLON FKA THE BANK OF
17   NEW YORK, AS TRUSTEE FOR THE
                                                   [Hon. Haywood S. Gilliam, JR.]
18   CERTIFICATE HOLDERS OF THE
     CWABS, INC., ASSET-BACKED
19   CERTIFICATES, SERIES 2005-17, a
20   business entity; BANK OF AMERICA,             Complaint Filed: March 4, 2021.
     N.A., a business entity; and DOES 1           Trial Date:
21   through 50, inclusive,
22

23               Defendant.
24

25

26

27

28


                                 ADMINISTRATIVE RELIEF FOR EXTENSION OF TIME TO FILE DISMISSAL; ORDER
1          Pursuant to Civil Local Rule 7-11, Plaintiff hereby moves for administrative
2    relief from deadline to file stipulation for dismissal (Dkt. No. 44) and for extension
3    of time to file stipulation for dismissal. Parties filed a notice of settlement on June
4    25, 2021 (Dkt. No. 44) stating that Parties anticipated filing the stipulation for
5    dismissal by July 2, 2021. Plaintiff has been unable to reach Defendant SLS to file
6    the dismissal and believes this is due to the holiday weekend. Thus, Plaintiff
7    requests an extension of time to July 9, 2021 to file the stipulation for dismissal.
8

9

10

11
     DATED: July 2, 2021                                   Respectfully submitted,
12
                                                           MELLEN LAW FIRM
13
                                                           _/s/ Matthew Mellen_____
14                                                         Matthew Mellen
15
                                                           Attorney for Plaintiff
                                                           WILLIAM CHAMBERLAIN
16

17
                                                      ES DISTRICT
                                                     T            C
18                                                 TA
                                                                                         O
                                              S




                                                                                          U


      DATED: 7/6/2021
                                             ED




19
                                                                                           RT


                                                                              ERED
                                         UNIT




20                                                        O ORD
                                                  IT IS S
                                                                                                R NIA



21

22                                                                                      m Jr.
                                         NO




                                                                            S. Gillia
                                                                 y wo o d
                                                                                                FO




                                                   Ju   d ge H a
                                           RT




23
                                                                                           LI




                                                  ER
                                             H




                                                                                          A




24                                                     N                                   C
                                                           D IS T IC T             OF
25                                                               R
26

27

28

                                                            1
                                                                                                        ; ORDER
